Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gomez (US 2006/0052151 A1) generally discloses a slot game with animated morphing symbols.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
perform a first selection in which a first game symbol is selected from the plurality of game symbols associated with the first game action, wherein the first selected game symbol associated with the first game action is displayed as a pie slice of a computer-generated rotating wheel; control the display to display the first selected game symbol associated with the first game action; alter the first selected game symbol from the first game action to an altered game symbol associated with a second game action; and control the display to display an animation showing the alteration of the first selected game symbol, wherein the second game action is associated with at least one symbol that triggers a reset condition, and wherein the reset condition results in a new game state that is different from the current game state  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715